 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   AFC Cable Systems Incorporated,                   No. CV-19-05785-PHX-DWL
10                 Plaintiff,                          ORDER
11   v.
12   Lane Moncourtois,
13                 Defendant.
14
15          The Court has an independent obligation to determine whether it has subject-
16   matter jurisdiction.   Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999).

17   Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court
18   determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

19   action.”

20          Diversity jurisdiction exists when there is complete diversity of citizenship
21   between the plaintiff and the defendants and the amount in controversy exceeds $75,000,
22   exclusive of interests and costs. 28 U.S.C. § 1332. A controversy meets this requirement

23   when “all the persons on one side of it are citizens of different states from all the persons

24   on the other side.” Strawbridge v. Curtiss, 7 U.S. 267 (1806).

25          The party seeking to invoke diversity jurisdiction has the burden of

26   proof, Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986), by a preponderance of the
27   evidence. McNatt v. Allied-Signal, Inc., 972 F.2d 1340 (9th Cir. 1992); see 13B Federal
28   Practice § 3611 at 521 & n. 34. “Absent unusual circumstances, a party seeking to
 1   invoke      diversity    jurisdiction    should     be    able    to allege affirmatively the
 2   actual citizenship of the relevant parties.” Kanter v. Warner-Lambert Co., 265 F.3d 853,
 3   857 (9th Cir. 2001).
 4            As to individual natural persons, an allegation about an individual’s residence does
 5   not establish his or her citizenship for purposes of establishing diversity jurisdiction. “It
 6   has long been settled that residence and citizenship [are] wholly different things within
 7   the meaning of the Constitution and the laws defining and regulating the jurisdiction of
 8   the . . . courts of the United States; and that a mere averment of residence in a particular
 9   state is not an averment of citizenship in that state for the purpose of jurisdiction.”
10   Steigleder v. McQuesten, 198 U.S. 141, 143 (1905). “To be a citizen of a state, a natural
11   person must first be a citizen of the United States. The natural person’s state citizenship
12   is then determined by her state of domicile, not her state of residence. A person’s
13   domicile is her permanent home, where she resides with the intention to remain or to
14   which she intends to return.” Kanter, 265 F.3d at 858-59 (emphasis added) (citations
15   omitted).
16            Plaintiff brings this action asserting diversity as the sole basis of the Court’s
17   subject matter jurisdiction. (Doc. 1 ¶ 7.) Plaintiff failed to allege the citizenship of
18   Defendant Moncourtois. (Id. ¶ 6.) This can be pled on information and belief. Carolina
19   Cas. Ins. Co. v. Team Equipment, Inc., 741 F.3d 1082, 1087 (9th Cir. 2014) (allowing
20   plaintiff to plead jurisdictional allegations on information and belief “where the facts
21   supporting jurisdiction [were] not reasonably ascertainable by the plaintiff”).
22            IT IS ORDERED that by January 13, 2020, Plaintiff shall file a supplement to
23   the complaint properly alleging the citizenship of Defendant Moncourtois.
24            IT IS FURTHER ORDERED that if Plaintiff fails to timely file its supplement,
25   the Clerk of the Court shall dismiss this case, without prejudice, for lack of subject matter
26   jurisdiction.
27            Dated this 11th day of December, 2019.
28


                                                  -2-
